UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: FOR THE TRANSITION PERIOD FROMto. Commission file number 000-51225 MAKEUP.COM LIMITED (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 43-2041643 (I.R.S. Employer Identification No.) 3388 Via Lido, Newport Beach, California, 92663 (Address of principal executive offices) 1-866-347-5057 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [ X ] No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at August 13, 2007 common stock - $0.001 par value 44,831,250 Transitional Small Business Disclosure Format (Check one): Yes [ ] No [ X ] 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. MAKEUP.COM LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 2006 (Unaudited) ASSETS Current assets: Cash $ 32,975 $ 62,611 Accounts receivable, less allowances of $251 and $297, respectively 11,427 20,793 Inventory 420,386 320,216 Prepaid expenses and deposits 22,439 30,622 Total current assets 487,227 434,242 Fixed assets, net of $102,077 and $61,498 accumulated depreciation 77,401 114,560 Deposit 70,000 70,000 Intangible assets 333,334 333,333 Total assets $ 967,962 $ 952,135 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 238,980 $ 236,938 Accrued liabilities 29,521 78,183 Advancespayable 2,697 2,545,901 Note payable 346,130 339,178 Convertible notes payable 3,205,596 - Due to related parties 13,188 4,156 Deferred assets 3,273 - Total current liabilities 3,839,385 3,204,356 Commitments and contingencies Stockholders' deficit: Common stock $0.001 par value, 200,000,000 authorized; 44,831,250 issued and outstanding at June 30, 2007 and December 31, 2006 44,831 44,831 Accumulated deficit (2,897,578 ) (2,287,035 ) Accumulated other comprehensive loss (18,676 ) (10,017 ) Total stockholders' deficit (2,871,423 ) (2,252,221 ) Total liabilities and stockholders' deficit $ 967,962 $ 952,135 Seeaccompanying notes to unaudited condensed consolidated financial statements. 2 MAKEUP.COM LIMITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Sales $ 110,785 $ 40,383 $ 224,726 $ 98,292 Cost of goods sold 104,527 30,123 210,174 73,203 Gross profit 6,258 10,260 14,552 25,089 Operating expenses: General and administrative 244,483 178,296 434,520 324,595 Net loss from continuing operationsbefore interest expense and discontinued operations (238,225 ) (168,036 ) (419,968 ) (299,506 ) Interest expense (58,976 ) - (65,551 ) - Net loss from continuing operations before discontinued operations (297,201 ) (168,036 ) (485,519 ) (299,506 ) Loss from discontinued operations (54,767 ) (72,925 ) (125,024 ) (149,745 ) Net loss $ (351,968 ) $ (240,961 ) $ (610,543 ) $ (449,251 ) Net loss per share - basic and diluted: Continuing operations $ (0.01 ) $ (168.03 ) $ (0.01 ) $ (299.50 ) Discontinued operations (0.00 ) (72.93 ) (0.00 ) (149.75 ) Net loss per share $ (0.01 ) $ (240.96 ) $ (0.01 ) $ (449.25 ) Weighted average number of shares outstanding - basic and diluted 44,831,250 1,000 44,831,250 1,000 Seeaccompanying notes to unaudited condensed consolidated financial statements. 3 MAKEUP.COM LIMITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT AND COMPREHENSIVE LOSS FOR THE SIX MONTHS ENDED JUNE 30, 2007 and 2006 (UNAUDITED) Accumulated Common Stock Issued Other Number of Accumulated Comprehensive Shares Amount Deficit Income (Loss) Total Balance January 1, 2006 1,000 $ 1 $ (1,022,873 ) $ (12,226 ) $ (1,035,098 ) Net loss for the six months ended June 30, 2006 - - (449,251 ) - (449,251 ) Foreign currency exchange loss - - - 4,098 4,098 Comprehensive loss - (445,153 ) Balance at June 30, 2006 1,000 1 (1,472,124 ) (8,128 ) (1,480,251 ) Net loss for the six months ended December 31,2006 - - (635,047 ) - (635,047 ) Foreign currency exchange gain - - - (1,889 ) (1,889 ) Comprehensive loss - (636,936 ) Merger of Makeup.com Limited and Makeup Incorporated 44,830,250 44,830 (179,864 ) - (135,034 ) Balance at December 31, 2006 44,831,250 44,831 (2,287,035 ) (10,017 ) $ (2,252,221 ) Net loss for the six months ended June 30, 2007 - - (610,543 ) - (610,543 ) Foreign currency exchange gain - - - (8,659 ) (8,659 ) Comprehensive loss - (619,202 ) Balance at June 30, 2007 44,831,250 $ 44,831 $ (2,897,578 ) $ (18,676 ) $ (2,871,423 ) Seeaccompanying notes to unaudited condensed consolidated financial statements. 4 MAKEUP.COM LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (610,543 ) $ (449,251 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation 43,064 8,423 Loss on disposal of fixed assets 6,418 - Changes in operating assets and liabilities: Accounts receivable 3,095 (2,993 ) Inventory (100,170 ) (15,766 ) Prepaid expenses and deposits 8,183 (12,599 ) Due from affiliate - (61,963 ) Accounts payable 2,042 38,230 Accrued liabilities (48,662 ) (14,313 ) Interest on convertible notes payable 52,458 - Interest on note payable 13,223 - Due to related parties 9,032 359,263 Deferred revenue 1,006 (581 ) Deferred rent 2,267 - Net cash (used in) operating activities (618,587 ) (151,550 ) Cash flows from investing activities: Proceeds on disposal of fixed assets 1,321 - Acquisition of fixed assets (13,644 ) (3,348 ) Net cash used in investing activities (12,323 ) (3,348 ) Cash flows from financing activities: Acquisition of domain name (1 ) - Increase in convertible notes payable 310,000 - Increase in advances payable 299,934 167,917 Net cash provided by financing activities 609,933 167,917 Effects of foreign currency exchange (8,659 ) 4,098 Net increase in cash (29,636 ) 17,117 Cash, beginning of the period 62,611 7,152 Cash, end of the period $ 32,975 $ 24,269 Supplemental disclosure of non-cash investing and financing activities: Cash paid during the period: Taxes $ - $ - Interest $ - $ - Non-cash financing transactions: Advances payable converted to convertible notes payable $ 2,843,138 $ - Account receivable offset against interest payable $ 6,271 $ - Seeaccompanying notes to unaudited condensed consolidated financial statements. 5 MAKEUP.COM LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) 1. ORGANIZATION AND PRINCIPAL ACTIVITIES Makeup.com Limited (“Makeup.com”) (formerly Tora Technologies Inc.) was incorporated on July 14, 2003 in the state of Nevada and is based in Newport Beach, California. The Company’s principal business was marketing custom embroidery products and services through the internet until July 6, 2006, when the Company cancelled their Service Contract and discontinued the business. On October 20, 2006, Makeup.com acquired Makeup Incorporated (“Makeup”), a Nevada company incorporated on February 12, 2004.Makeup is in the business of selling beauty products such as makeup and perfume on the Makeup.com website.Makeup’s wholly owned subsidiary Online Makeup Inc. (“Online”) was incorporated under the laws of the Province of British Columbia in Canada, on September 17, 2004.Online was in the business of warehousing and managing Makeup’s inventory until March 2007 when Makeup moved their inventory to an independent fulfillment warehouse in the United States. The acquisition of Makeup by Makeup.com was treated as a reverse acquisition whereby Makeup was treated as the acquirer and Makeup.com as the acquiree because of a change of control in the controlling shareholder of Makeup.com and Makeup being the larger corporation.As a result of the reverse merger Makeup.com’s operations have been included in the Company’s consolidated financial statements from October 20, 2006 (date of acquisition). In these notes, the terms “Company”, “we”, “us” or “our” mean Makeup.com. Basis of Presentation The unaudited condensed consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B. They do not include all information and notes required by generally accepted accounting principles for complete financial statements.However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the consolidated financial statements included in the Annual report on Form 10-KSB of Makeup.com Limited for the year ended December 31, 2006. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the six month period ended June 30, 2007 are not necessarily indicative of the results that may be expected for any other interim period or the entire year.For further information, these condensed consolidated unaudited financial statements and the related notes should be read in conjunction with the Company’s consolidated audited financial statements for the year ended December 31, 2006 included in the Company’s report on Form 10-KSB. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The Company’s consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States. These consolidated financial statements include the financial statements of Makeup.com and its wholly owned subsidiaries.All significant intercompany balances and transactions have been eliminated from the consolidated financial results. Certain amounts in the prior periods condensed consolidated financial statements and notes have been reclassified to conform to the current period’s presentation. 6 MAKEUP.COM LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, (Continued) Inventories Inventories are stated at the lower of cost or market under the first-in, first-out method.At June 30, 2007 and December 31, 2006 $12,906 and $28,863 respectively, in obsolete inventory was written off.The Company determined that $500 and $0 additional reserves for inventory obsolescence were required at June 30, 2007 and December 31, 2006. We have arrangements with certain drop shippers whereby we do not purchase or pay for merchandise until the merchandise is ultimately sold and shipped to our customer.Drop shipper revenues are included in sales in the Company’s condensed consolidated statements of operations. Discontinued Operations SFAS No. 146 “Accounting for Costs Associated with Exit or Disposal Activities” requires that costs associated with exit or disposal activities be recognized when the costs are incurred, rather than at the date of commitment of an exit or disposal plan. Under SFAS No. 146, a liability related to an exit or disposal activity is not recognized, or measured initially at fair value, until such liability has actually been incurred. During March 2007, the Company moved their inventory to an independent fulfillment warehouse in the United States, subsequent to the move Online, ceased to be in the business of warehousing Makeup’s inventory. As a result of changing fulfillment houses Online’s net operating losses have been recorded in loss from discontinued operations in our condensed consolidated financial statements. For the six months ended June 30, 2007 and 2006, we recorded losses from discontinued operations of $125,024 and $149,745, respectively. At June 30, 2007, our loss from discontinued operations includes the estimated liability associated with the exit activities of Online. 3. GOING CONCERN From the date of inception, February 12, 2004 until June 2005, the Company was developing the Makeup.com website, sourcing beauty products and setting up their warehouse and corporate operations.During the first quarter of 2005, the Company commenced selling beauty products on the website and focused on increasing product lines and sales.As such, the Company has accumulated a deficit of approximately $2.9 million to date and will require additional financing to support their operations until such time as they achieve positive cash flows from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.The Company’s ability to achieve and maintain profitability and positive cash flow is dependent upon increasing their sales, increasing their product lines, globally expanding their sales market and controlling operating costs.Based upon current plans, the Company expects to incur operating losses in future periods.The Company plans to mitigate these operating losses through outsourcing their fulfillment house, increasing sales and globally expanding their market.The Company plans to obtain sufficient working capital through additional debt or equity financing.There is no assurance that the Company will be able to reduce costs by outsourcing their fulfillment house, increase sales, globally expand their market or raise additional debt or equity funds in the future.The accompanying unaudited condensed consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 7 MAKEUP.COM LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) 4. BALANCE SHEET DETAIL June 30, December 31, Inventories 2007 2006 Goods for resale $ 407,974 $ 300,624 Goods in transit 12,412 19,592 $ 420,386 $ 320,216 June 30, December 31, Prepaid expenses and deposits 2007 2006 Other prepaid deposits $ - $ 22,450 Prepaid marketing 9,993 364 Other prepaid expenses 12,446 7,808 $ 22,439 $ 30,622 June 30, December 31, Fixed assets 2007 2006 Computer equipment and software $ 179,478 $ 165,834 Equipment - 8,420 Leasehold improvements - 1,804 Book value 179,478 176,058 Less: accumulated depreciation (102,077 ) (61,498 ) $ $77,401 $ 114,560 5. ADVANCES PAYABLE At June 30, 2007 and December 31, 2006, the Company had advances payable totaling $2,697 and $2,545,901, respectively, from third parties.These advances are non-interest bearing, have no fixed terms of repayment and are unsecured.During the six months endedJune 30, 2007, the Company converted $2,843,138 in advances payable into convertible notes payable.(Note 6) 8 MAKEUP.COM LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) 6. NOTES PAYABLE At June 30, 2007 and December 31, 2006, the Company had a note payable in the amount of $333,333.This note is payable on demand, unsecured and bears interest at 8%.At June 30, 2007 and December 31, 2006, $12,797 and $5,845 respectively, in interest had been accrued on this note. At June 30, 2007, the Company had convertible notes payable totaling $3,153,138.These notes are payable on demand, unsecured, bear interest at 7% and are convertible into restricted shares of the Company’s common stock at the discretion of the lender at a conversion price of the lesser of (1) $0.50 per share and (2) a 20% discount to the closing market price of the Company’s common stock. At June 30, 2007, $52,458 in interest had been accrued on these notes.(Note 5) 7. DUE TO RELATED PARTIES At June 30, 2007 and December 31, 2006, the Company was indebted to one of its director in the amounts of $13,188 and $4,156 for expenses that these directors paid on behalf of the Company. 8. SEGMENT INFORMATION The Company operates in a single business segment, the sale of beauty products in the United States. 9. COMMITMENT Lease Commitment At June 30, 2007, the Company had terminated its long term lease agreement and was released of its legal liabilities under this agreement through payment of a $14,952 penalty. On March 1, 2007, the Company entered into an agreement with an independent warehouse in the United States whereby the warehouse will store, receive, relieve and ship inventory on behalf of the Company.The agreement is for one year commencing March 1, 2007, renewable on a yearly basis, requires a minimum storage fee of $3,400 per month and shipping and receiving services are charged on a per item basis. 9 Item 2. Management’s Discussion and Analysis or Plan of Operation Forward-Looking Statements Certain information included in this Form 10-QSB and other materials filed or to be filed by us with the Securities and Exchange Commission (as well as information included in oral or written statements made by us or on our behalf), may contain forward-looking statements about our current and expected performance trends, growth plans, business goals and other matters. These statements may be contained in our filings with the Securities and Exchange Commission, in our press releases, in other written communications, and in oral statements made by or with the approval of one of our authorized officers. Words or phrases such as “believe,” “plan,” “will likely result,” “expect,” “intend,” “will continue,” “is anticipated,” “estimate,” “project,” “may,” “could,” “would,” “should,” and similar expressions are intended to identify forward-looking statements. These statements, and any other statements that are not historical facts, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, as codified in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, as amended from time to time (the “Act”). In connection with the “safe harbor” provisions of the Act, we have identified and filed important factors, risks and uncertainties that could cause our actual results to differ materially from those projected in forward-looking statements made by us, or on our behalf (see Part I, Item 1, “Risk Factors” included in our Form 10-KSB for the fiscal year ended December 31, 2006). These cautionary statements are to be used as a reference in connection with any forward-looking statements. The factors, risks and uncertainties identified in these cautionary statements are in addition to those contained in any other cautionary statements, written or oral, which may be made or otherwise addressed in connection with a forward-looking statement or contained in any of our subsequent filings with the Securities and Exchange Commission. Because of these factors, risks and uncertainties, we caution against placing undue reliance on forward-looking statements. Although we believe that the assumptions underlying forward-looking statements are reasonable, any of the assumptions could be incorrect, and there can be no assurance that forward-looking statements will prove to be accurate. Forward-looking statements speak only as of the date on which they are made. We do not undertake any obligation to modify or revise any forward-looking statement to take into account or otherwise reflect subsequent events or circumstances arising after the date that the forward-looking statement was made. General This discussion and analysis should be read in conjunction with our interim unaudited condensed consolidated financial statements and related notes included in this Form 10-QSB and the audited consolidated financial statements and related notes thereto included in our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006. The inclusion of supplementary analytical and related information herein may require us to make appropriate estimates and assumptions to enable us to fairly present, in all material respects, our analysis of trends and expectations with respect to our results of operations and financial position taken as a whole. Makeup.com and its subsidiaries Makeup and Online mean “we”, “us” or “our” and will be referred to as such throughout the balance of this document. We are in the business of selling beauty products on our website, www.makeup.com, primarily to customers residing in the United States.We are planning on expanding our market to other countries such as Canada, Germany and the United Kingdom within the next year.Our intention is to sell cosmetics worldwide. 10 Our Objectives and Areas of Focus During the second quarter of 2007, we have launched new marketing and website initiatives which include: (a) Free gifts and samples with every order, (b) A new makeup.com forum, (c) Moving to a new US based warehouse facility to improve the capacity and speed of order fulfillment, (d) A new payment processing system – PayPal, (e) Expanded website layout and design to allow for new marketing techniques, improved navigation, and additional product offerings on most pages, and (f) New cost saving shipping methods to reduce shipping fixed costs Our focus during 2007 is to continue our expansion into boutique products, which products are not as readily available to the consumer as the classic brand cosmetics.Our expansion will focus on: (a) Brand expansion – we will continue to provide the crème de la crème and the most sought after brands to our consumers, (b) Organic products – we plan to continue bringing in organic brands as these products continue to be popular with our shoppers, (c) Samples – we will continue to include samples in each order to provide customers with an opportunity to experience new brands, (d) Gift with Purchase – we will continue to offer limited edition promotional gifts with customer purchases, and (e) One-stop beauty shopping destination – our goal is to make our makeup website a one-stop beauty destination and thus we are continually monitoring consumer demand and changing tastes in our quest to meet our customer’s beauty regimen expectations. In order to expand and retain our current customer base we will continue to implement and expand marketing, branding and customer loyalty programs, such as: (a) Offering gift certificates, (b) Introducing customer incentive/loyalty programs to reward our customers for new referrals as well as current purchases, (c) Creating a customer ‘wish list’ (“gift registry”), (d) Introducing value added contents over and above our current beauty tips section, (e) Offering more customer shipping options, and (f) Offering additional order payment methods. We are continually enhancing our web site by: (a) Adding a wider range of products, (b) Making it easier to navigate through the site, (c) Simplifying the check out process, (d) Improving and simplifying the establishment and functionality of customer accounts, (e) Making changes necessary to improve the natural web search through search engine optimization techniques, (f) Adding customer account profiles to the website so customers can view their order history and current purchases, and (g) Improving and adding security measures. In adopting and implementing the aforementioned objectives, we hope to achieve a profit margin of 21 percent within the next year.During this period our profit margins will be below our target objectives as we develop and increase our customer base to a stabilized and acceptable level.Our profit margins will be affected by promotional activities including free and discounted shipping charges, discounts on older or slow moving inventory, our no hassle return policy, customer coupons and credits; determination of the optimum quantity and best mix of products to inventory; and research required to gain a better understanding of market trends in our industry. 11 In March 2007, in an effort to reduce operating costs, administrative workload, personnel, and cross border shipping charges, we closed our warehouse operations in British Columbia and contracted with a fulfillment company to warehouse our inventory in Sumner, Washington. This allowed us to close Online, eliminating administrative overlap, providing for better customer service, and allowing quicker processing and shipping of orders at a lower cost.Most importantly, we are able to inventory a larger and broader range of products and be less reliant upon drop shippers. As well, the relocation of our warehouse allows us to use alternative shipping options and over the next year we expect our shipping costs to decline.That is, we are now contracting with UPS Innovation delivery services which we anticipate will enable us to cut our delivery cost to 75% of our customer, by 50%. In conjunction with our warehouse move we have been experiencing logistical and technical problems which have had a negative impact on our sales, cost of sales and operating costs.We are dealing with these issues and expect these problems to be resolved during our third quarter. As a result of moving our warehouse and not relying on Online to fulfill our warehousing requirements, Onlines net operating losses for the six month periods ended June 30, 2007 and 2006, have been reclassified to loss from discontinued operations in our unaudited condensed consolidated statements of operations. Challenges and Risks From the date of inception, February 12, 2004 until June 2005, we were developing our makeup.com website, sourcing beauty products and setting up our warehouse and corporate operations.During the first quarter of 2005, we commenced selling beauty products on our website and have been focused on increasing our product lines and sales.As such, we have accumulated a deficit of approximately $2.9 million from inception to June 30, 2007.We will require additional capital and financing to support our operations, expand our product lines, and increase our inventory and to commence selling beauty products worldwide. These factors raise substantial doubt about our ability to continue as a going concern.Our ability to achieve and maintain profitability and positive cash flow is dependent upon increasing our sales, increasing our product lines, globally expanding our sales market and controlling operating costs.Based upon current plans, we expect to incur operating losses in future periods.We believe we will be able to fund our expansion and operations for at least the next twelve months through additional debt or equity financings.We plan to mitigate our operating losses through outsourcing our fulfillment house, increasing sales and globally expanding our market.However, failure to generate sufficient revenues or raise working capital will adversely affect our ability to achieve our ultimate business objectives. There is no assurance that we will be able to reduce our costs by outsourcing our fulfillment activities, achieve positive cash flows, increase sales, globally expand our market or raise additional debt or equity funds in the future.The accompanying unaudited condensed consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties or be necessary if we are unable to continue as a going concern. Critical Accounting Policies and Estimates An appreciation of our critical accounting policies is necessary to understand our financial results.These policies may require that we make difficult and subjective judgments regarding uncertainties, and as a result, such estimates may significantly impact our consolidated financial results.The precision of these estimates and the likelihood of future changes depend on a number of underlying variables and a range of possible outcomes.Other than our accounting for our revenue, inventory, prepaid expenses and deposits, financial instruments and intangible asset, our critical accounting policies do not involve the choice between alternative methods of accounting.We have applied our critical accounting policies and estimation methods consistently. 12 Revenue Recognition We recognize revenue when goods are shipped to the customer and upon transfer of title and risk of loss of the related products to the customer.Revenue is recorded net of allowances for customer sales incentives and rebates.The allowances are accrued concurrently with the recognition of revenue and are determined based primarily upon customer arrangements and historical data.We account for these incentives in accordance with Emerging Issues Task Force No. 01-09 (“EITF 01-09”), “Accounting for Consideration Given by a Vendor to a Customer or a Reseller of the Vendor’s Products”, which affirms that the payment of consideration by a vendor to a customer should not be recognized as an asset of the vendor and further affirms that they should be accounted for as a reduction of revenues. We account for customer incentives for free product and services in accordance with EITF 00-21, “Accounting for Revenue Arrangements with Multiple Deliverables", which affirms that items to be delivered at a future date should be deferred and recorded as a current liability. Product returns are estimated in accordance with Statement of Financial Accounting Standards No. 48 (SFAS 48”), “Revenue Recognition when Right of Return Exists”.The Company also ensures that the other criteria in SFAS 48 have been met prior to recognition of revenue: the price is fixed or determinable; the customer is obligated to pay and there are no contingencies surrounding the obligation or the payment; the customer’s obligation would not change in the event of theft or damage to the product; the customer has economic substance; the amount of returns can be reasonable estimated; and we do not have significant obligations for future performance in order to bring about resale of the product by the customer. In accordance with EITF 99-19, “Reporting Revenue Gross as a Principal versus Net as an Agent” (“EITF 99-19”) we recognize revenues on a “gross” basis as we do not act as an agent and retain inventory risk. We also offer coupons and discount programs.Discounts and coupons for “free products” are redeemable only on purchases made or for products offered on our website. Discounts are included as a reduction in sales whereas coupons for “free products” are classified as “cost of sales” in our condensed consolidated statements of operations. During the second quarter product returns, were higher than anticipated due to product shipment delays, which were caused by the relocation of our warehouse from Canada to the United States. During the second quarter we issued 285, $20 coupons to compensate customers for shipping delays; these coupons expired July 4th, 2007. At June 30, 2007, 55 of these coupons had been redeemed. At June 30, 2007 we allowed for $251 in product returns. 13 We include the cost of products sold, including shipping and handling costs, inventory shrinkage and obsolete inventory write-offs in cost of goods sold. Inventories Inventories are stated at the lower of cost or market under the first-in, first-out method.At June 30, 2007 and December 31, 2006 $12,906 and $28,863 respectively, in obsolete inventory was written off.The Company determined that $500 and $0 additional reserves for inventory obsolescence were required at June 30, 2007 and December 31, 2006. We have arrangements with certain drop shippers whereby we do not purchase or pay for merchandise until the merchandise is ultimately sold and shipped to our customer.Drop shipper revenues are included in sales in the Company’s condensed consolidated statements of operations. We are in the process of developing programs that will enable us to sell our slow moving inventory prior to it becoming obsolete. Discontinued Operations SFAS No. 146 “Accounting for Costs Associated with Exit or Disposal Activities” requires that costs associated with exit or disposal activities be recognized when the costs are incurred, rather than at the date of commitment of an exit or disposal plan. Under SFAS No. 146, a liability related to an exit or disposal activity is not recognized, or measured initially at fair value, until such liability has actually been incurred. During March 2007, the Company moved their inventory to an independent fulfillment warehouse in the United States, subsequent to the move Online, ceased to be in the business of warehousing Makeup’s inventory. As a result of changing fulfillment houses Online’s net operating losses have been recorded in loss from discontinued operations in our condensed consolidated financial statements. For the six months ended June 30, 2007 and 2006, we recorded losses from discontinued operations of $125,024 and $149,745, respectively. At June 30, 2007, our loss from discontinued operations includes the estimated liability associated with the exit activities of Online. Advertising Advertising costs associated with television advertising will be expensed during the first showing.During the six months ended June 30, 2007 we spent approximately $89,000 on advertising. Recent Accounting Pronouncements Refer to Note 2, of our Notes to Consolidated Financial Statements included in our Form 10-KSB for the fiscal year ended December 31, 2006 for a discussion of recent accounting standards and pronouncements. Operations Review During the six months ended June 30, 2007, we had a net loss of $610,543.As of June 30, 2007, our current assets consisted of a cash balance of $32,975, accounts receivable of $11,427, inventory of $420,386, and prepaid expenses and deposits of $22,439.When these current assets are offset against our current obligations of $238,980 in accounts payable, $29,521 in accrued liabilities, $2,697 in advances payable, a note payable on demand in the amount of $346,130 including accrued interest of $12,797 and convertible notes payable on demand in the amount of $3,205,596 including accrued interest of $52,458, $13,188 in amounts due to related parties and $3,273 in deferred rent, we are left with a working capital deficit of $3,352,158. 14 While our cash position as of this filing is inadequate to satisfy our working capital needs, over the next twelve months we anticipate that our expenditures will stabilize because we have completed our warehouse move, upgraded our website and are in the process of developing programs to sell our slow moving inventory prior to it becoming obsolete.We expect to incur additional costs during the third quarter of 2007 as we work out logistic problems with our new warehouse; deal with customer services problems that arose as a result of shipping problems associated with our warehouse move and marketing initiatives associated with our new promotional programs; and expand our computer and website capabilities so that we can handle our increasing sales volume. Moving the warehouse has eliminated the overhead expenses of running a warehouse, alleviated our cross border shipping problems, and provides us with a wider range of shipping options.Now that we have completed the move our plans include increasing our boutique inventory and product lines in an effort to increase our profit margin which in turn will reduce our reliance on drop shippers.We are also developing programs and promotions to keep our inventory turning in an effort to keep our slow moving product from becoming obsolete. Over the next twelve months we expect sales to increase in light of our current and proposed marketing initiatives, addition of new products and new product lines, and website programming improvements, which improvements and initiatives are continuing to increase the number of visitors to our website.Our plans include continuing to expand our boutique product lines as these products are not as readily available to consumers as the classic cosmetic brands and because boutique product lines have a higher gross margin. Our sales in the third quarter of 2007 are expected to increase significantly primarily due to marketing campaigns aimed at reducing our slow moving inventory. Over the next twelve months we expect our gross margin to improve as we anticipate our shipping costs to decline and expect our product margins will improve as we develop a more optimum product mix.During the third quarter of 2007, we expect our gross margin to decline due to lower margins on the sales price of our slow moving inventory.Due to a change in product mix and changes in our purchasing policies we expect to have a minimal amount of slow moving inventory in the future. We expect our anticipated increases in revenues and the aforementioned reductions in warehousing expenses to offset certain anticipated increases in consulting, administrative, professional and marketing fees that we expect to incur as we source out new product lines and continue to implement our marketing and website programming improvements. Over the next twelve months our external marketing plans include sponsoring celebrity make-up artists in magazine advertisements, sponsoring beauty pageants, television advertising, and sweepstakes. On January 16, 2007 we signed a contract with PTG Studios for Television advertising with the Great Taste television show which provides national coverage on E1 Entertainment and Style Channels. We anticipate this television advertisement will run later this year. While we continue to develop and stabilize our customer base by expanding our product offerings, we expect our web based cosmetic revenues will be insufficient to satisfy our current operational and working capital requirements.In order to meet our working capital requirements over the next year, we plan to continue to raise funds through private loans and private placements of our common stock or the issuance of shares for debt. The issuance of any additional shares will result in dilution to our existing shareholders. 15 We are not involved in conducting any research and development activities. Related-Party Transactions At June 30, 2007 we were indebted to a director in the amount of $13,188 for expenses he incurred on our behalf.We do not have any loans or advances payable to any of our directors or officers and we do not have any commitments in place to pay any administrative or directors’ fees to any related parties. To date our directors and officers have performed their services without compensation as to date we have not determined how our officers will be compensated. COMPARISON OF THE THREE AND SIX MONTHS ENDED JUNE 30, 2 Overall Results of Operations For the three months ended June 30, 2007, we incurred a net loss of $351,968, which is an increase of $111,007 from our net loss of $240,961 for the three months ended June 30, 2006. For the six months ended June 30, 2007, we incurred a net loss of $610,543, which is an increase of $161,292 from our net loss of $449,251 for the six months ended June 30, 2006. The increased loss was primarily due to increases in shipping costs associated with an increase in sales and free shipping promotional offers; write off of obsolete inventory; the cost of using drop shippers; an increase in depreciation due to acquiring additional computer hardware and software; an increase in travel expenses associated with our warehouse relocation, product sourcing and increased promotional activities; an increase in administrative fees attributable to regulatory compliance and accounting services; and an increase in interest expense due to conversion of $2,843,138 in advances payable into convertible notes payable and issuing an additional $310,000 in convertible notes payable. Revenues Our sales increased by $70,402 or 174% from $40,383 for the three months ended June 30, 2006 to $110,785 for the three months ended June 30, 2007. Our sales increased by $126,434 or 129% from $98,292 for the six months ended June 30, 2006 to $224,726 for the six months ended June 30, 2007. Our revenues were from sales made on our Makeup.com website.We expect our revenues to steadily increase over the next year due to increases in our web related advertising, offering a broader range of products and product lines, implementing customer purchasing incentives, simplifying our website sales and checkout functions, offering additional payment options, and offering slower moving inventory at promotional discounts.Based on our historical growth and the above plans and incentives, we expect revenues to increase over the next twelve months.However, due to sales incentives offered during the third quarter of 2007, designed to reduce our slow moving inventory so that we can change our product mix, we expect sales to be significantly higher during the third quarter. Cost of Goods Sold and Gross Profit Our cost of goods sold increased by $74,404 or 247% from $30,123 for three months ended June 30, 2006 to $104,527 for the three months ended June 30, 2007. The increase in cost of goods sold was primarily attributable to: the 174% increase in sales; an increase of approximately $6,000 in delivery expenses, due to the increase in sales and to free shipping promotions during the quarter; $17,500 in warehouse order processing fees; $6,000 in purchase discounts given tocustomers; and an obsolete inventory write off of $7,500. 16 Our gross profit decreased by $4,002 or 39% from $10,260 for the three months ended June 30, 2006 to $6,258 for the three months ended June 30, 2007. This decrease in gross profit was primarily caused by increases in the delivery expense, warehouse order processing fees, purchase discounts and obsolete inventory write off, discussed above. Our cost of goods sold increased by $136,971 or 187% from $73,203 for the six months ended June 30, 2006 to $210,174 for the six months ended June 30, 2007. The increase in cost of goods sold was primarily attributable to: the 129% increase in sales; an increase of approximately $23,000 in delivery expenses, due to the increase in sales and to free shipping promotions during the period; $19,000 in warehouse order processing fees; $10,000 in purchase discounts given to customers; and an obsolete inventory write off of approximately $13,000. Our gross profit decreased by $10,537 or 42% from $25,089 for the six months ended June 30, 2006 to $14,552 for the six months ended June 30, 2007. This decrease in gross profit was primarily caused by: loss of sales and increased sales returns due to moving our inventory from Canada to the United States during March; technical issues with the fulfillment house software system; the write-off of obsolete inventory; promotional activities including free and discounted shipping charges; and warehouse order processing fees, discussed above. While in the short term we expect our profit margins will be below targeted objectives as we clear out our slow moving inventory, we anticipate improving our gross margin through: (1) eliminating or reducing costly incentive programs such as free or reduced shipping charges, (2) using alternative shipping options to reduce shipping costs, and (3) increasing and changing our product mix in an effort to alleviate slow moving and obsolete inventory problems. Operating Expenses Our operating expenses increased by $66,187 or 37% from $178,296 for the three months ended June 30, 2006 to $244,483 for the three months ended June 30, 2007.This increase was primarily due to approximate increases in the following categories: $58,000 in administrative fees due to accounting servicesand regulatory compliance; $19,000 in depreciation due to the acquisition of computer software during the third quarter of 2006; $7,000 in travel associated with our warehouse relocation, product sourcing and increased promotional activities; and $5,000 in computer expenses due to an increase in computer related activities These increases were partially offset by approximate decreases in the following categories:$13,600 in consulting fees primarily due to a reduction in the development time required to keep our website fully functional and updated; $9,000 in advertising and promotion costs due to elimination of inefficient advertising and promotional campaigns; and $13,000 in professional fees due to the prior quartersprofessional costs being higher as a result of the reverse merger which took place October 20, 2006. Our operating expenses increased by $109,925 or 34% from $324,595 for the six months ended June 30, 2006 to $434,520 for the six months ended June 30, 2007.This increase was primarily due to increases in the following categories: $57,000 in administrative fees due to regulatory compliance and accounting services; $37,000 in depreciation due to the acquisition of computer software during the third quarter of 2006; $18,000 in travel due to the warehouse relocation, product sourcing and increased promotional activities; $9,500 in computer expenses due to an increase in computer related activities; and a $7,000 increase in professional fees due to regulatory compliance. These increases were offset by a decrease of approximately $27,000 in consulting fees primarily due to a reduction in development time required to keep our website fully functional and updated; and a $9,000 reduction in advertising and promotion costs due to elimination of inefficient advertising and promotion campaigns. 17 Over the next twelve months we expect our operating costs to increase due to: (1) increases in spending on advertising and marketing that we believe necessary to increase traffic and sales on our website, and (2) increases in professional and administrative costs due to increased accounting, auditing and legal costs as a result of increasing sales and regulatory compliance. Interest Expense During three months ended June 30, 2007 and 2006 we expensed $58,976 and $0 respectively, in interest primarily due to our note payable and convertible notes payable. During the six months ended June 30, 2007 and 2006 we expensed $65,551 and $0 respectively, in interest primarily due to our note payable and convertible notes payable. During the six months ended June 30, 2007, we issued convertible notes totaling $3,153,138, which included $2,843,138 in advances payable that were converted into convertible notes payable.These notes are payable on demand, unsecured, bear interest at 7% and are convertible into restricted shares of the Company’s common stock at the discretion of the lender at a conversion price of the lesser of (1) $0.50 per share and (2) a 20% discount to the closing market price of the Company’s common stock. Loss from Discontinued Operations Until March 2007, our subsidiary Online was in the business of warehousing and managing our inventory. In March 2007, we moved our warehouse location to an independent fulfillment warehouse in the United States and we are in the process of winding up Online. As a result of this business decision we have reclassified Onlines net losses of $54,767 and $72,925 for the three month periods ended June 30, 2007 and 2006 respectively, and $125,024 and $149,745 for the six month periods endedJune 30, 2007 and 2006 respectively, to loss from discontinued operations. Off-Balance-Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our consolidated financial condition, changes in consolidated financial condition, revenue or expenses, results of operations, liquidity, capital expenditures or capital resources that would be material to investors.We do not have any non-consolidated, special-purpose entities. Liquidity, Capital Resources and Financial Position At June 30, 2007, we had a cash balance of $32,975 and negative cash flows from operations of $618,587.During the six months ended June 30, 2007, we primarily funded our operations through sales and convertible notes payable. The notes to our unaudited condensed consolidated financial statements as of June 30, 2007, disclose our uncertain ability to continue as a going concern.We have insufficient revenues to cover our expenses while we are establishing and expanding our customer and product base and as a result have accumulated a deficit (including accumulated other comprehensive loss) of $2,916,254 since inception.As of June 30, 2007, we had $3,839,385 in current liabilities, when our current liabilities are offset against our current assets of $487,227 we are left with a working capital deficit of $3,352,158.While we have successfully generated sufficient working capital and liquidity through web sales and convertible notes payable to the date of this filing and we believe that we can continue to do so for the next year, there are no assurances that we will succeed in developing our business plan and achieving a profitable level of operations sufficient to meet our ongoing cash needs. 18 The following table summarizes our sources and uses of cash for the six months ended: Sources and Uses of Cash June 30 2007 2006 Net cash (used in) provided by operating activities $ (618,587 ) $ (151,550 ) Net cash used in investing activities (12,323 ) (3,348 ) Net cash provided by financing activities 609.933 167,917 Effects of foreign currency exchange (8,659 ) 4,098 Net increase in cash $ (29,636 ) $ 17,117 Net Cash Used In Operating Activities Net cash used in operating activities during the six months ended June 30, 2007 was $618,587.We used $625,095 to cover operating costs, interest expense and in discontinued operations, that were in excess of our gross profit of $14,552.We spent $100,170 on additional inventory and had a reduction of $48,662 in our accrued liabilities.These uses of cash were funded through a reduction in accounts receivable of $3,095, an increase in accounts payable of $2,042, an increase in the interest accrued on the note payable of $13,223, interest accrued on our convertible notes payable of $52,458, an increase in the amount due to a director of $9,032 due to this director paying expenses on our behalf,an increase in deferred rent $2,267 due to our new warehouse lease and an increase in deferred revenue of $1,006, a reduction in our prepaid expenses and deposits of $8,183, depreciation expense of $43,064 and a loss on disposal of fixed assets of $6,418 due to closing our warehouse in Canada. Net Cash Used In Investing Activities During the six months ended June 30, 2007, we spent $13,644 on the acquisition of fixed assets and received $1,321 in proceeds from of the disposition of fixed assets. Currently we do not have any plans for large investment related expenditures. Net Cash Provided By Financing Activities During the six months ended June 30, 2007, we received $299,934 in cash advances from private investors. These advances combined with advances received in the prior periods were converted to convertible notes payable during the period. During the six months ended June 30, 2007, we issued convertible notes payable in exchange for $310,000 in cash. We also acquired the domain name www.makeupinvestor.com for the nominal amount of $1. Contingencies and Commitments We had no contingencies or long-term commitments at June 30, 2007, except for our warehouse lease in Sumner, WA that we have included below under contractual obligations. 19 Contractual Obligations Note payable and Advances Payable We have not included our note payable or convertible notes payable in our contractual obligation table because the notes are due on demand and we do not know when they will be repaid.We have not included advances payable in the following table because these liabilities have no fixed term of repayment. Lease Commitments Our warehouse in Canada is no longer under lease obligation. At June 30, 2007, we were released from our lease obligation through payment of a penalty in the amount of $14,952. Our estimated costs under our warehouse lease in Sumner, Washington are as follows: Payments due by period Total Less than 1 year 1-3 years 3-5 years More than 5 years Lease commitments $ 27,200 $ 27,200 $ 0 $ 0 $ 0 Total $ 27,200 $ 27,200 $ 0 $ 0 $ 0 Internal and External Sources of Liquidity We have funded our operations principally from the sale of cosmetics on our web site, through a note payable and convertible notes payable. Foreign Exchange We are subject to foreign exchange risk for sales and purchases denominated in foreign currencies.Foreign currency risk arises from the fluctuation of foreign exchange rates and the degree of volatility of these rates relative to the United States dollar.We do not believe that we have any material risk due to foreign currency exchange because we prepay for the majority of our inventory that is denominated in a foreign currency and because all of our sales are made in United States dollars. Inflation We do not believe that inflation will have a material impact on our future operations. Item 3. Controls and Procedures. Disclosure Controls and Procedures 20 Robert E. Rook, Makeup.com’s Chief Executive Officer, and Munjit Johal, Makeup.com’s Chief Financial Officer, have evaluated the effectiveness of Makeup.com’s disclosure controls and procedures (as such term is defined in Rules 13a-15 and 15d-15 under the Securities Exchange Act of 1934 (the “Exchange Act”)) as of the end of the period covered by this quarterly report (the “Evaluation Date”). Based on such evaluation, Mr. Rook and Mr. Johal have concluded that, as of the Evaluation Date, Makeup.com’s disclosure controls and procedures are effective to provide reasonable assurance that information Makeup.com is required to disclose in reports that Makeup.com files or submits under the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to Makeup.com’s management, including Mr. Rook and Mr. Johal, as appropriate, to allow timely decisions regarding required disclosure. Changes in Internal Controls During the quarter of the fiscal year covered by this report, there were no changes in Makeup.com’s internal controls or, to Makeup.com’s knowledge, in other factors that have materially affected, or are reasonably likely to materially affect, these controls and procedures subsequent to the date Makeup.com carried out this evaluation. PART II - OTHER INFORMATION Item 1. Legal Proceedings. Makeup.com is not a party to any pending legal proceedings and, to the best of Makeup.com’s knowledge, none of Makeup.com’s assets are the subject of any pending legal proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. During the quarter of the fiscal year covered by this report, (i) Makeup.com did not modify the instruments defining the rights of its shareholders, (ii) no rights of any shareholders were limited or qualified by any other class of securities, and (iii) Makeup.com did not sell any unregistered equity securities. Item 3. Defaults Upon Senior Securities. During the quarter of the fiscal year covered by this report, no material default has occurred with respect to any indebtedness of Makeup.com. Also, during this quarter, no material arrearage in the payment of dividends has occurred. Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted to a vote of security holders through the solicitation of proxies or otherwise, during the quarter of the fiscal year covered by this report. Item 5. Other Information. During the quarter of the fiscal year covered by this report, Makeup.com reported all information that was required to be disclosed in a report on Form 8-K. 21 Item 6. Exhibits (a)Index to and Description of Exhibits Exhibit Description Status 3.1 Articles of Incorporation of Tora Technologies Inc. filed as an Exhibit to Makeup.com’s Form SB-2 filed on March 5, 2004 and incorporated herein by reference. Filed 3.2 By-Laws of Tora Technologies Inc. filed as an Exhibit to Makeup.com’s Form SB-2 filed on March 5, 2004 and incorporated herein by reference. Filed 3.3 Certificate of Amendment of Makeup.com Limited filed as an Exhibit to Makeup.com’s Form 8-K (Current Report) filed on November 21, 2006 and incorporated herein by reference. Filed 4.1 Instrument Defining the Rights of Security Holders filed as an Exhibit to Makeup.com’s Form SB-2 filed on March 5, 2004 and incorporated herein by reference. Filed 10.1 Service Agreement between Tora Technologies Inc. and LA Embroidery Inc. dated October 20, 2003 filed as an Exhibit to Makeup.com’s Form SB-2 filed on March 5, 2004 and incorporated herein by reference. Filed 10.2 Amended Service Agreement between Tora Technologies Inc. and LA Embroidery Inc. dated November 15, 2004 filed as an Exhibit to Makeup.com’s Form SB-2 filed on February 4, 2005 and incorporated herein by reference. Filed 10.3 Amended Service Agreement (2nd Amendment) between Tora Technologies Inc. and LA Embroidery Inc. dated November 15, 2005 filed as an Exhibit to Makeup.com’s Form 10-KSB (Annual Report) filed on March 29, 2006 and incorporated herein by reference. Filed 10.4 Termination Agreement between Tora Technologies Inc. and LA Embroidery Inc. dated July 6, 2006 filed as an Exhibit to Makeup.com’s Form 8-K (Current Report) filed on July 7, 2006 and incorporated herein by reference. Filed 10.5 Asset Purchase Agreement dated October 20, 2006 between Tora Technologies Inc. and Manhattan Assets Corp., filed as an Exhibit to Makeup.com’s Form 8-K (Current Report) filed on October 23, 2006 and incorporated herein by reference. Filed 10.6 Assignment of Debt Agreement dated October 20, 2006 among Tora Technologies Inc., Manhattan Assets Corp. and Makeup Incorporated, filed as an Exhibit to Makeup.com’s Form 8-K (Current Report) filed on October 23, 2006 and incorporated herein by reference. Filed 10.7 Transfer Agreement dated October 13, 2006 between Makeup Incorporated and Manhattan Assets Corp., filed as an Exhibit to Makeup.com’s Form 8-K/A (Current Report) filed on October 27, 2006 and incorporated herein by reference. Filed 14 Code of Ethics Filed 31 Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Included 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Included 99.2 Audit Committee Charter Filed 99.3 Disclosure Committee Charter Filed 22 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, Makeup.com Limited has caused this report to be signed on its behalf by the undersigned duly authorized person. MAKEUP.COM LIMITED Date:August 14, 2007 By: /s/Robert E. Rook Robert E. Rook Director and CEO (Principal Executive Officer) Date:August 14, 2007 By: /s/Munjit Johal Munjit Johal Director and CFO (Principal Financial Officer) 23
